EXHIBIT 10.1




PROMISSORY NOTE







US$1,000,000.00

 

November 26th, 2014

 

 

 







FOR VALUE RECEIVED, American Compass, Inc., a California corporation (“Issuer”),
promises to pay to Angstron Holdings Corporation, Nevada Corporation (“Holder”),
or order, the principal sum of One Million Dollars (US$1,000,000.00).




1.

This promissory note (“Note”) shall bear no interest so long as it is paid in
full on or before Maturity (defined herein below). If the Note is not paid in
full on or before maturity, then interest shall accrue at the rate of three
percent (3%) per annum from the date of the Note.




2.

Issuer shall pay Holder the entire outstanding principal balance with interest
accrued thereon on November 25th, 2017 (“Maturity”).  All computations of
interest shall be based upon a year of 360 days for actual days elapsed.  Any
payment received by Holder shall be credited first to any interest accrued and
the remainder to principal.  Interest payable hereunder will be paid without any
U.S. withholding tax.




3.

Issuer shall make payment in lawful money of the United States of America and in
immediately available funds.




4.

This Note may be prepaid in whole or in part, without penalty, at the option of
Issuer and without the consent of Holder one year after the date of this Note.




5.

This Note shall be governed by the laws of the State of California of the United
States of America excluding its conflict of laws rules.  The exclusive
jurisdiction and venue of any legal action instituted by any party to this Note
shall be Los Angeles County, California.




6.

Issuer waives presentment, protest and demand, notice of protest, notice of
demand and dishonor, and notice of nonpayment of this Note.  Issuer expressly
agrees that this Note or any payment under this Note may be extended by Holder
from time to time without in any way affecting the liability of Issuer.




7.

The prevailing party in any action (i) to collect payment on this Note, (ii) in
connection with any dispute that arises as to its enforcement, validity, or
interpretation, whether or not legal action is instituted or prosecuted to
judgment, or (iii) to enforce any judgment obtained in any related legal
proceeding shall be entitled to all costs and expenses incurred, including
attorney fees.




8.

If any provision or any word, term, clause, or part of any provision of this
Note shall be invalid for any reason, the same shall be ineffective, but the
remainder of this Note and of the provision shall not be affected and shall
remain in full force and effect.







Issuer:  American Compass, Inc.

 

 

 

Date:

November 26th, 2014

 

 

 

 

 

 

 

 

 

 

Signed:

/s/ Jimmy Wang

 

 

 

 

Name:

Jimmy Wang

 

 

 

 

Title:

Chief Financial Officer

 






